Exhibit 10.1
 
CONSENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT
 


THIS CONSENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT (this "Agreement") is
entered into as of March 10, 2014, by and among the Lenders identified on the
signature pages hereof, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders (in such capacity,
"Agent"), CHIQUITA BRANDS INTERNATIONAL, INC., a New Jersey corporation
("Parent"), CHIQUITA BRANDS L.L.C., a Delaware limited liability company
("Chiquita Brands"), CHIQUITA FRESH NORTH AMERICA L.L.C., a Delaware limited
liability company ("Chiquita Fresh"), FRESH INTERNATIONAL CORP., a Delaware
corporation ("Fresh International"), FRESH EXPRESS INCORPORATED, a Delaware
corporation ("Fresh Express"), B C SYSTEMS, INC., a Delaware corporation ("BC
Systems"), VERDELLI FARMS INC., a Pennsylvania corporation ("Verdelli"),
TRANSFRESH CORPORATION, a Delaware corporation ("Transfresh"), CB CONTAINERS,
INC., a Delaware corporation ("CB Containers"), and V.F. TRANSPORTATION, L.L.C.,
a Pennsylvania limited liability company ("VF Transportation"; together with
Chiquita Brands, Chiquita Fresh, Fresh International, Fresh Express, BC Systems,
Verdelli, Transfresh and CB Containers are referred to hereinafter each
individually as a "Borrower", and individually and collectively, jointly and
severally, as the "Borrowers").
 
WHEREAS, Parent, Borrowers, Agent, and Lenders are parties to that certain
Credit Agreement dated as of February 5, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement");
 
WHEREAS, Parent and Borrowers have informed Agent and the Lenders party hereto
(which constitute Required Lenders) that Parent intends to enter into that
certain Transaction Agreement dated on or about the date hereof (the
"Transaction Agreement") by and among Parent, Twombly One Limited, a company
incorporated in Ireland ("Ultimate Holdings"), Chicago Merger Sub, Inc., a New
Jersey corporation ("Merger Sub"), CBII Holding Corporation, a Delaware
corporation ("Intermediate Holdings") and Fyffes plc, a company incorporated in
Ireland ("Blackacre"), pursuant to which, among other things, (i) the Merger Sub
would merge with and into Parent, with Parent as the survivor of such merger
(the "Parent Merger"), and (ii) the Parent, as the survivor of the Parent
Merger, would become a direct wholly-owned Subsidiary of Intermediate Holdings
which would become a direct wholly-owned Subsidiary of Ultimate Holdings (and
greater than 50% of the Equity Interests of Ultimate Holdings, on a fully
diluted basis, would become owned by the pre-closing shareholders of Parent),
which would constitute a Change in Control under the Credit Agreement;
 
WHEREAS, the Parent Merger would be prohibited under Section 6.3(a) of the
Credit Agreement resulting in an Event of Default under Section 8.2(a) of the
Credit Agreement and the Change in Control described in clause (ii) of the
preceding paragraph would result in an Event of Default under Section 8.11 of
the Credit Agreement, in each case absent the prior written consent of Required
Lenders; and
 
WHEREAS, Parent and Borrowers have requested that Required Lenders consent to
the consummation of the Parent Merger and the Change in Control resulting from
Parent becoming a wholly-owned Subsidiary of Ultimate Holdings; and

 
 

--------------------------------------------------------------------------------

 


WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects subject to the terms and conditions herein effective upon the
consummation of the Parent Merger;
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein (including in the recitals above) shall have the meanings ascribed
to such terms in the Credit Agreement.
 
2.           Consent:  Subject to the satisfaction of the conditions set forth
in Section 5 below, Agent and Required Lenders hereby consent to the
consummation of the Parent Merger and the Change in Control resulting from
Parent becoming a direct wholly-owned Subsidiary of Intermediate Holdings and an
indirect wholly-owned Subsidiary of Ultimate Holdings as a result of the
consummation of the Parent Merger, in each case to the extent consummated in
accordance with the Transaction Agreement in the form attached hereto as Exhibit
A (or as the same may be amended or otherwise modified from time to time
following the date hereof; provided that, unless the Agent and Required Lenders
otherwise consent, (i) Parent shall have delivered a copy of any fully executed
amendments or modifications to Agent, and (ii) any such amendments and
modifications that could reasonably be expected to be materially adverse to the
interests of Agent or the Lenders must be consented to by Agent and Required
Lenders (it being agreed and understood that any amendments that would provide
that the composition of the initial composition of board of directors of
Ultimate Holdings after giving effect to the consummation of the transactions
pursuant to the Transaction Agreement would not consist of an equal number of
directors designated by Parent and Blackacre along with one additional director
subject to the mutual approval of Parent and Blackacre (or would not consist of
an equal number of directors designated by Parent and Blackacre, with one
additional director to be subsequently appointed with the mutual consent of
Parent and Blackacre director designees in accordance with the Transaction
Agreement as in effect on the date hereof) shall be deemed to be materially
adverse to the interests of Agent and Lenders), provided that (i) the
consummation of such transactions pursuant to the Transaction Agreement occurs
on or prior to June 30, 2015 and all conditions precedent to the closing of such
transactions in the Transaction Agreement shall have been satisfied or waived in
accordance with the Transaction Agreement (provided that any such waivers by
Parent of any conditions precedent that could reasonably be expected to be
materially adverse to the interests of Agent or Lenders must be consented to by
Agent and Required Lenders), (ii) no cash consideration is paid or payable by
Parent or any of its Subsidiaries to any shareholders, optionholders or other
equityholders of Parent, Ultimate Holdings, Blackacre or any of their
Subsidiaries in connection with the Transaction Agreement and the transactions
consummated thereby, and none of Parent nor any of its Subsidiaries shall be
obligated to make any cash payments to any shareholders, optionholders or other
equityholders of Parent, Ultimate Holdings, Blackacre or any of their
Subsidiaries in connection with any acceleration or vesting of any equity awards
or employee benefit plans of any of Parent, Ultimate Holdings, Blackacre or any
of their Subsidiaries as a result of or otherwise in connection with the
consummation of the Transaction Agreement and the transactions contemplated
thereby (other than as a result of (x) the conversion of certain
performance-based awards issued to employees of Parent or its Subsidiaries to
time-based awards as provided in clause (iv) of Section 4.5 of the Transaction
 
 
2

--------------------------------------------------------------------------------

 

Agreement, and (y) the acceleration of certain relocation awards (the
performance criteria for which will have been satisfied but which would
otherwise not be required to be granted until a date later than the potential
Effective Time under the Transaction Agreement) as provided in clause (iii) of
Section 4.5 of the Transaction Agreement), (iii) no Indebtedness, employee
benefits obligations or other obligations or liabilities of Merger Sub, Ultimate
Holdings, or Blackacre or any of its Subsidiaries shall become assumed by or
guaranteed by Parent or any of its Subsidiaries as a condition to or as a result
of the consummation of the Transaction Agreement and the transactions
contemplated thereby, (iv) Parent shall have delivered a certificate to Agent
attaching a copy of a supplemental indenture in form and substance satisfactory
to Agent to the Convertible Senior Notes Documents certifying that such
supplemental indenture was adopted by necessary consent in accordance with the
terms of the Convertible Senior Notes Documents and that as a result thereof the
consummation of the transactions contemplated by the Transaction Documents shall
not result in a default under or otherwise breach the terms of the Convertible
Senior Notes Documents, (v) after giving effect to the consummation of the
transactions contemplated by the Transaction Agreement, the shareholders of
Parent immediately prior to the Completion Date (as defined in the Transaction
Agreement) shall own more than 50% of the stock or other equity interests of
Ultimate Holdings on a fully diluted basis, (vi) Parent shall have delivered a
certificate to Agent certifying that the Completion (as defined in the
Transaction Agreement) has occurred and that each of the above conditions has
been satisfied, and (vii) Agent and Required Lenders shall have reviewed and
approved in writing (which approval shall not be unreasonably withheld,
conditioned or delayed) (x) the form of the organizational documents of Merger
Sub that shall become the organizational documents of Parent upon consummation
of the Parent Merger, and (y) the form of the Scheme (as defined in the
Transaction Agreement) if the transactions contemplated by the Transaction
Agreement are to be consummated pursuant to the Scheme or the form of the
Takeover Plan (if the transactions contemplated by the Transaction Agreement are
to be contemplated pursuant to the Takeover Plan), but in each case only to the
extent such form of the Scheme or Takeover Plan are inconsistent with the terms
of the Transaction Agreement in any material respect or contain any material
terms or conditions that are not addressed in the Transaction Agreement.  The
consent contained in this Section 2 is a limited consent and (a) shall only be
relied upon and used for the specific purpose set forth herein, (b) shall not
constitute nor be deemed to constitute a waiver, except as otherwise expressly
set forth herein, of (i) any Event of Default (or event or circumstance that,
with the passage of time, the giving of notice, or both, would become an Event
of Default) or (ii) any term or condition of the Loan Documents, (c) shall not
constitute nor be deemed to constitute a consent by the Agent or any Lender to
anything other than the specific purpose set forth herein and (d) shall not
constitute a custom or course of dealing among the parties hereto.


3.           Amendment.  Subject to the satisfaction of the conditions to
effectiveness set forth in Section 5 of this Agreement, the Credit Agreement is
hereby amended, effective upon the consummation of the Parent Merger in
accordance with the terms of the Transaction Agreement (as attached as Exhibit A
or as the same may be amended with written consent of Agent), as follows (it
being understood that such amendments shall not take effect unless and until the
Parent Merger is consummated):
 
(a)          Section 2.4(e)(vi) of the Credit Agreement is amended by amending
and restating clause (A) of the parenthetical set forth therein to read "(A)
[reserved]," and by
 
 
3

--------------------------------------------------------------------------------

 

amending and restating clause (B) of the parenthetical set forth therein to read
"(B) the contribution of capital to Parent or the issuance of Equity Interests
of Parent in order to finance the purchase consideration (or a portion thereof)
in connection with a Permitted Acquisition".


(b)          Section 4.1 of the Credit Agreement is amended by inserting a new
clause (e) at the end thereof as follows:
 
(e)          Ultimate Holdings is the direct or indirect owner of 100% of the
issued and outstanding Equity Interests of Parent.
 
(c)          Section 6.7(d) of the Credit Agreement is amended by amending and
restating such clause in its entirety as follows:
 
(d)          Chiquita Brands may declare and pay dividends to Parent or make
payments or distributions to or for the account of Parent and in respect of
clause (i) below, Parent may make distributions to its parent; provided, that
the proceeds are used to fund (i) administrative costs (including employee
benefits and compensation) incurred in the ordinary course of business for the
benefit of Borrowers and their Subsidiaries, and (ii) so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, regularly scheduled interest payments in respect of the Convertible
Subordinated Notes,
 
(d)          Section 6.10 of the Credit Agreement is amended by deleting the
last sentence thereof and inserting the following in its stead:
 
Notwithstanding anything contained herein to the contrary, none of Parent or any
of its Subsidiaries shall be a party to any transaction with Ultimate Holdings
or any of its Subsidiaries (other than Parent and its Subsidiaries) unless such
transaction is no less favorable to Parent or such Subsidiary than would be
obtained in an arm's length transaction with a non-Affiliate of Parent or such
Subsidiary; provided that Parent and its Subsidiaries may pay out-of-pocket
costs and expenses necessary to effectuate the transactions contemplated by, or
paid pursuant to, the Transaction Agreement.  Notwithstanding anything contained
herein to the contrary, except for Permitted Intercompany Advances, no Loan
Party shall be a party to any transaction with a Subsidiary of Parent that is
not a Loan Party unless such transaction is no less favorable to such Loan Party
than would be obtained in an arm's length transaction with a non-Affiliate of
such Loan Party.
 
(e)          Section 6.12 of the Credit Agreement is amended by inserting "to
Ultimate Holdings" following the reference to "Except for the issuance or sale
of Qualified Equity Interests by Parent" set forth therein.
 
(f)           Section 15.8 of the Credit Agreement is amended by inserting
"Ultimate Holdings," prior to each reference to "Parent" set forth therein.
 
 
4

--------------------------------------------------------------------------------

 

(g)          Section 15.10 of the Credit Agreement is amended by inserting
"Ultimate Holdings," prior to each reference to "Parent" set forth therein.
 
(h)          Section 17.9(a) of the Credit Agreement is amended by replacing the
reference to "Parent and its Subsidiaries" set forth therein with a reference to
"Ultimate Holdings, Parent and their Subsidiaries".
 
(i)           Schedule 1.1 of the Credit Agreement is amended by amending and
restating the definition of "Change in Control" set forth therein in its
entirety as follows:
 
(a)          any "Person" as defined in Sections 13(d) and 14(d) of the Exchange
Act shall have acquired beneficial ownership, directly or indirectly, of Equity
Interests of Ultimate Holdings (or other securities convertible into such Equity
Interests) representing more than 50% of the combined voting power of all voting
Equity Interests of Ultimate Holdings;
 
(b)          on any date, a majority of Ultimate Holdings' Board of Directors
does not consist of Persons (i) who were directors of the Parent on the Closing
Date ("Continuing Directors") or (ii) whose elections or nominations as
directors of Ultimate Holdings was approved by at least 2/3 of the directors
then in office who are Continuing Directors or whose election or nomination was
previously so approved; provided that any directors of Ultimate Holdings on the
date on which the Completion Date (as defined in the Transaction
Agreement)  occurs will be deemed to be Continuing Directors so long as such
directors are appointed in accordance with the Transaction Agreement (and, to
the extent that the director whose appointment is subject to the mutual consent
of Parent and Blackacre pursuant to the Transaction Agreement is appointed
following the Completion Date rather than on the Completion Date pursuant to the
Transaction Agreement, such additional director shall also be deemed to be a
Continuing Director);
 
(c)          Ultimate Holdings fails to directly or indirectly own and control
100% of the Equity Interests of Parent, or, except as a result of a transaction
permitted by this Agreement, Parent fails to own and control, directly or
indirectly, 100% of the Equity Interests of each of the Loan Parties; or
 
(d)          the occurrence of any "Change in Control" as defined in Note
Indenture.
 
(j)           Schedule 1.1 of the Credit Agreement is amended by amending and
restating the definition of the term "Convertible Senior Notes" set forth
therein in its entirety as follows:
 
"Convertible Senior Notes" means Ultimate Holdings' and/or the Parent's 4.25%
Convertible Senior Notes due 2016 issued pursuant to the Convertible Senior
Notes Indenture.
 
(k)          Schedule 1.1 of the Credit Agreement is amended by amending and
restating the definition of the term "Convertible Senior Notes Debt" set forth
therein in its entirety as follows:
 
 
5

--------------------------------------------------------------------------------

 

"Convertible Senior Notes Debt" means the Indebtedness of Parent and/or Ultimate
Holdings under the Convertible Senior Notes Documents.
 
(l)           Schedule 1.1 of the Credit Agreement is amended by amending and
restating the definition of the term "Convertible Senior Notes Indenture" set
forth therein in its entirety as follows:
 
"Convertible Senior Notes Indenture" means that certain Indenture dated February
1, 2008 (as amended by that certain First Supplemental Indenture dated as of
February 12, 2008 and as amended by that certain Second Supplemental Indenture
dated after March 10, 2014 and approved by the Agent and Required Lenders in
writing in accordance with the terms of the Consent and Amendment No. 1 to this
Agreement dated as of March 10, 2014) between Parent and/or Ultimate Holdings
and Wells Fargo Bank, National Association (as successor trustee to Bank of
America, N.A., as successor-by-merger to LaSalle Bank National Association
pursuant to an Instrument of Resignation, Appointment and Acceptance dated
January 20, 2009), as Trustee.
 
(m)         Schedule 1.1 of the Credit Agreement is amended by amending the
definition of "Permitted Investments" set forth therein by replacing each
reference to "Equity Interests in Parent" in clause (j) thereof with a reference
to "Equity Interests in Ultimate Holdings".
 
(n)          Schedule 1.1 of the Credit Agreement is amended by amending the
definition of "Permitted Investments" set forth therein by inserting "to be
supplied to Parent or its Subsidiaries" after the reference to "agricultural
commodities" set forth in clause (o) thereof.
 
(o)          Schedule 1.1 of the Credit Agreement is amended by amending the
definition of "Permitted Investments" set forth therein by replacing the
reference to "Equity Interests of Parent" set forth in clause (p) thereof with a
reference to "Equity Interests of Ultimate Holdings".
 
(p)          Schedule 1.1 of the Credit Agreement is amended by inserting new
defined terms "Consent and Amendment No. 1", "Intermediate Holdings",
"Transaction Agreement" and "Ultimate Holdings" therein in their appropriate
alphabetical order:
 
"Consent and Amendment No. 1" means that certain Consent and Amendment No. 1 to
Credit Agreement dated as of March 10, 2014 by and among Parent, Borrowers,
Agent and the Lenders party thereto.
 
"Intermediate Holdings" means CBII Holding Corporation, a Delaware corporation.
 
"Transaction Agreement" means that certain Transaction Agreement dated as of
March 10, 2014 by and among Parent, Ultimate Holdings, Intermediate
Holdings, Chicago Merger Sub, Inc. and Fyffes plc, as amended or otherwise
modified in accordance with Section 2 of the Consent and Amendment No. 1.
 
 
6

--------------------------------------------------------------------------------

 
 
"Ultimate Holdings" means Twombly One Limited, a company incorporated in
Ireland.
 
4.           Continuing Effect; Reaffirmation and Continuation.  Except as
expressly set forth in Sections 2 and 3 of this Agreement, nothing in this
Agreement shall constitute a modification or alteration of the terms, conditions
or covenants of the Credit Agreement or any other Loan Document, or a waiver of
any other terms or provisions thereof, and the Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue in full force and
effect, in each case as amended hereby.  Parent and each Borrower hereby
ratifies, affirms, acknowledges and agrees that as of the date hereof the Credit
Agreement and the other Loan Documents represent the valid, enforceable and
collectible obligations of Parent and Borrowers, and further acknowledges that
there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the Credit Agreement or any other Loan
Document.  Parent and each Borrower hereby agrees that this Agreement in no way
acts as a release or relinquishment of the Liens and rights securing payments of
the Obligations.  The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by Parent and each Borrower in all respects.
 
5.           Conditions to Effectiveness.  This Agreement shall become effective
upon the satisfaction of each of the following conditions precedent, each in
form and substance acceptable to Agent:
 
(a)          Agent shall have received a copy of this Agreement in form and
substance acceptable to Agent executed by Parent, Borrowers, Agent and Required
Lenders;
 
(b)          Agent shall have received a copy of the fully-executed Transaction
Agreement in the form attached as Exhibit A; and
 
(c)          No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Agreement.
 
6.           Representations and Warranties.  In order to induce Agent and
Required Lenders to enter into this Agreement, Parent and Borrowers hereby
jointly and severally represent and warrant to Agent and Lenders that:
 
(a)          All representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of this Agreement, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date);
 
(b)          No Default or Event of Default has occurred and is continuing on
the date of this Agreement;
 
 
7

--------------------------------------------------------------------------------

 

(c)          The consummation of the Parent Merger and the other transactions
contemplated by the Transaction Agreement would not constitute a "Change in
Control" (or similar event) under the Note Indenture or otherwise directly
result in a default under or breach of the Note Indenture and the other Note
Documents;
 
(d)          As of the date hereof, Parent has delivered to Agent a true,
complete and correct copy of the Transaction Agreement, including all schedules
and exhibits thereto, in the form of Exhibit A to this Agreement.  The execution
and delivery of the Transaction Agreement has been duly authorized by all
necessary action on the part of Parent and its Subsidiaries and, to the
knowledge of Parent and Borrowers, on the part of each other party thereto; and
 
(e)          This Agreement, and the Credit Agreement as modified hereby,
constitute legal, valid and binding obligations of Parent and each Borrower and
are enforceable against Parent and each Borrower in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
 
7.           Release.
 
(a)          In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Parent and each Borrower,
on behalf of itself and its successors, assigns, and other legal representatives
(Parent, Borrowers, and all such other Persons being hereinafter referred to
collectively as the "Releasors" and individually as a "Releasor"), hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Agreement, including,
without limitation, for or on account of, or in relation to, or in any way in
connection with any of the Credit Agreement, or any of the other Loan Documents
or transactions thereunder or related thereto.
 
(b)          Each of Parent and each Borrower understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
 
(c)          Each of Parent and each Borrower agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
 
 
8

--------------------------------------------------------------------------------

 

8.           Miscellaneous.
 
(a)          Expenses.  Parent and Borrowers jointly and severally agree to pay
on demand all Lender Group Expenses of Agent (including, without limitation, the
reasonable fees and expenses of outside counsel for Agent) in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  All
obligations provided herein shall survive any termination of this Agreement and
the Credit Agreement as modified hereby.
 
(b)          Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.  The choice of law and
venue, and jury trial waiver provisions set forth in Section 12 of the Credit
Agreement are incorporated herein by reference and shall apply in all respects
to this Agreement.
 
(c)          Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Agreement.  Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Agreement.
 
(d)          Loan Document.  The parties hereto acknowledge and agree that this
Agreement is a Loan Document.
 
[signature pages follow]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 


PARENT: 
 
CHIQUITA BRANDS INTERNATIONAL, INC., a New Jersey corporation
 
 
By: /s/ Joseph B. Johnson
Name: Joseph B. Johnson
Title: Vice President, Chief Accounting Officer and Treasurer
 



BORROWERS: 
 
CHIQUITA BRANDS L.L.C., a Delaware limited liability company
 
 
By:/s/ Joseph B. Johnson
Name: Joseph B. Johnson
Title: Vice President, Chief Accounting Officer and Treasurer
 




 
CHIQUITA FRESH NORTH AMERICA L.L.C., a Delaware limited liability company
 
 
By:/s/ Joseph B. Johnson
Name: Joseph. B. Johnson
Title: Vice President, Chief Accounting Officer and Treasurer of Chiquita Brands
International, Inc. and Chiquita Brands L.L.C. (a Parent Authorized Officer)
 




 
FRESH INTERNATIONAL CORP., a Delaware corporation
 
 
By:/s/ Joseph B. Johnson
Name: Joseph B. Johnson
Title: Vice President, Chief Accounting Officer and Treasurer of Chiquita Brands
International, Inc. and Chiquita Brands L.L.C. (a Parent Authorized Officer)
 

 
 
Signature Page to Consent and Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------

 
 

 
FRESH EXPRESS INCORPORATED, a Delaware corporation
 
 
By:/s/ Joseph B. Johnson
Name: Joseph B. Johnson
Title: Vice President, Chief Accounting Officer and Treasurer of Chiquita Brands
International, Inc. and Chiquita Brands L.L.C. (a Parent Authorized Officer)
 




 
B C SYSTEMS, INC., a Delaware corporation
 
 
By:/s/ Joseph B. Johnson
Name: Joseph B. Johnson
Title: Vice President, Chief Accounting Officer and Treasurer of Chiquita Brands
International, Inc. and Chiquita Brands L.L.C. (a Parent Authorized Officer)
 




 
VERDELLI FARMS INC., a Pennsylvania corporation
 
 
By:/s/ Joseph B. Johnson
Name: Joseph B. Johnson
Title: Vice President, Chief Accounting Officer and Treasurer of Chiquita Brands
International, Inc. and Chiquita Brands L.L.C. (a Parent Authorized Officer)
 




 
CB CONTAINERS, INC., a Delaware corporation
 
 
By:/s/ Joseph B. Johnson
Name: Joseph B. Johnson
Title: Vice President, Chief Accounting Officer and Treasurer of Chiquita Brands
International, Inc. and Chiquita Brands L.L.C. (a Parent Authorized Officer)
 

 
 
Signature Page to Consent and Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------

 
 

 
V.F. TRANSPORTATION, LLC, a Pennsylvania limited liability company
 
By: VERDELLI FARMS INC., a Pennsylvania corporation, its sole Manager
 
 
By:/s/ Joseph B. Johnson
Name: Joseph B. Johnson
Title: Vice President, Chief Accounting Officer and Treasurer of Chiquita Brands
International, Inc. and Chiquita Brands L.L.C. (a Parent Authorized Officer)
 






 
TRANSFRESH CORPORATION, a Delaware corporation
 
 
By:/s/ Joseph B. Johnson
Name: Joseph B. Johnson
Title: Vice President, Chief Accounting Officer and Treasurer of Chiquita Brands
International, Inc. and Chiquita Brands L.L.C. (a Parent Authorized Officer)
 


 
 
Signature Page to Consent and Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender
 
 
By: /s/ Laura Nickas
Name:  Laura Nickas
Title:Vice President
 


 
 
Signature Page to Consent and Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------

 


 




 
GOLDMAN SACHS BANK USA, as a Lender
 
 
By:  /s/ Michelle Latzoni
Name:  Michelle Latzoni
Its Authorized Signatory
 




 
 
Signature Page to Consent and Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------

 



EXHIBIT A


Attached1




 





--------------------------------------------------------------------------------

 
1 Note:  The Transaction Agreement is filed as Exhibit 2.1 to the registrant’s
Current Report on Form 8-K to which this Agreement is included as Exhibit 10.1